Citation Nr: 1427291	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  10-08 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to March 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims for service connection for a left knee disability and for an acquired psychiatric disability, to include PTSD.


FINDINGS OF FACT

1.  The Veteran's preexisting left knee disability did not increase in severity during service.

2.  Arthritis of the left knee was not manifested to a compensable degree within one year of the end of the Veteran's recognized period of active duty.

3.  A chronic left knee disability was not evident during a recognized period of service or until many years thereafter and is not shown to have been caused by any in-service event.

4.  The evidence is at least in relative equipoise as to whether the Veteran's current psychiatric disability was incurred in service..



CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated by active service, nor may arthritis of the left knee be presumed to have been incurred therein..  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. § 3.306 (2013).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a psychiatric disability (diagnosed as PTSD and/or major depressive disorder) have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim.  An October 2008 letter, issued prior to the rating decision on appeal, explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and informed him of disability rating and effective date criteria.  He has had ample opportunity to respond and supplement the record, and has not alleged that notice was less than adequate.  

The Veteran's service treatment records, service personnel records and pertinent post service treatment records have been secured.  The Board finds that the record, as it stands, includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not been afforded an examination to secure an opinion regarding the etiology of any left knee disability.  The Board finds that based on the evidence of record, an examination is not necessary.  As is discussed in greater detail below, the record does not show the Veteran has a left knee disability that may be related to service.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. 3.103(c)(2) requires that a RO official or VLJ who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  The Veteran's testimony elicited at the hearing by the undersigned in January 2014 focused on the elements necessary to substantiate the instant claims; by his testimony he demonstrated that he is aware of the elements necessary to substantiate his claims, and what must still be shown.  He has not alleged prejudice from a hearing notice deficiency.


Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service personnel records show the Veteran was assigned to Company A, 589th Engineer Battalion in January 1968.  His principal duty was wheel vehicle mechanic.

The physician's summary on the June 1967 report of medical history shows the Veteran had a healed fracture of the left patella.  The Veteran testified in 2014 that he originally broke his kneecap in a motorcycle accident.  See January 2014 hearing transcript at 4.  A clinical evaluation of the lower extremities on the enlistment examination in June 1967 was normal.  On physical examination in September 1968, the lower extremities were normal.  It was noted there was no weakness, deformity or limitation of motion of the left knee.  It was noted all tendons were intact and there was no evidence of a torn meniscus.  The report of medical history in March 1970 reveals the Veteran denied arthritis or a bone or joint deformity.  He also denied nervous trouble, nightmares and depression or excessive worry.  The examiner noted a fractured left patella in 1966.  It was indicated it was casted, but no surgery was performed.  On the separation examination in March 1970, the lower extremities were normal.  A psychiatric evaluation was normal.

Vet Center records show the Veteran initially presented in 2002.  When he was seen in January 2004, he reported that around January 1968, his unit sustained mortar attacks periodically.  It was noted he cried as he talked about Vietnam.  During the evaluation, the Veteran's wife, who knew him prior to service, said he had greatly changed when he returned from Vietnam.  The diagnosis was PTSD.  

VA outpatient treatment records disclose the Veteran was seen in November 2008.  The assessment was the Veteran had recurrent major depression with at least subsyndromal PTSD.  In March 2009, he reported significant pain and crepitus of the left knee, and that his initial injury was in a motorcycle accident in the 1970's.  He asserted he had also been injured in Vietnam.  The assessment was left knee pain.  The following month, he stated he injured the left knee during basic training and was told it was all right, and he was sent back to duty.  He reported that he re-injured the knee jumping from a helicopter in Vietnam.  He stated he was again evaluated and returned to duty.  He recalled having the left knee drained of fluid two times.  He stated he did not have any problems with the knee until he was referred to and began physical therapy.  The impressions were old fracture of the left patella and osteoarthritis.  He was seen in the orthopedic clinic in May 2009 for left knee pain.  A history of an injury many years earlier was noted.  The impressions were fibrous union of an old vertical left patellar fracture, essentially asymptomatic and osteoarthritis. 

In June 2009, the U.S Armed Services Center for Unit Records Research (now the U.S. Army and Joint Services Records Research Center (JSRRC)) reported that the Operational Report-Lessons Learned (OR-LL) indicated that an element of Company A was located at Cha Rang, and the main base camp for the unit was the Rock Quarry at An Khe.  The OR-LL submitted by the 1st Logistical Command showed that on February 3, 1968 and February 6, 1968, An Khe received enemy mortar attacks.  

On VA psychiatric examination in August 2009, the Veteran reported his first contact with a mental health professional was around 2002 with the Vet Center.  Following a mental status evaluation, the diagnoses were major depressive disorder, recurrent, with unknown etiology.  The examiner commented there was no evidence to suggest this was related to the Veteran's experiences in service as the initial onset of depression appears not to have been for decades after service.  The examiner, who reviewed the claims folder, added that while the Veteran had some symptoms of PTSD, he did not think it was likely he met the criteria for PTSD.  

The Veteran was again afforded a VA psychiatric examination in August 2010.  The diagnosis was major depressive disorder, recurrent.  The examiner commented it was less likely than not that it was caused by or the result of his experiences in service.  She noted this was mainly due to documentation that the Veteran did not seek treatment or report symptoms until many years after service.  She added there was no evidence the Veteran had PTSD.  

During the January 2014 hearing, the Veteran reported that he had recently undergone knee surgery "to repair a broken ACL, some ligaments there."  The Veteran returned to the Vet Center in February 2014, after a nine-year absence.  The examiner stated that, at that time, he was suffering from severe PTSD, and that it appeared he still was.  The Veteran endorsed symptoms of sleep disorder, nightmares, depression, anxiety, panic attacks, severe intrusive thinking and isolation.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §  1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Left knee 

Under the governing criteria, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111.  

For purposes of aggravation of a preexisting injury, such aggravation will be said to have occurred where there is an increase of disability during active military, naval or air service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  In addition, temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted to the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991), Browder v. Brown, 5 Vet. App. 268, 271 (1993).  See also Daniels v. Gober, 10 Vet. App. 474, 479 (1997).

If a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder on a direct-incurrence basis, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case, section 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.

Since the entrance examination demonstrates the Veteran had fracture of the left patella prior to service, the presumption of soundness at entrance does not attach in this case to that disability.  See Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  With respect to the service connection claim based on aggravation, the issue in this case is whether the Veteran's preexisting left knee fracture residuals chronically increased in severity during service.  

In order to support a finding of aggravation, the evidence must establish that the underlying disability underwent an increase in severity during service.  The occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

Applying the foregoing principles to the facts of the veteran's case, the Board finds that the preponderance of the evidence is against the claim for service connection for a left knee disorder. Although the veteran contends that his pre-existing left knee disability increased in severity during service, and says that he was treated for difficulties with that knee during active duty, the objective medical evidence does not support his contentions.  Indeed, as noted above, the medical evidence shows a healed fracture of the left patella at service entry, no treatment whatsoever for that knee during service, and no left knee trouble at the time of his service separation.  Accordingly, since the medical evidence shows that the veteran's left knee disability did not undergo an increase in severity during his period of active military service, the presumption of aggravation does not apply.  Consequently, because the greater weight of the evidence demonstrates that the disability did not undergo a chronic or permanent worsening during service, the claim for service connection must be denied.  Under such circumstances, the Board finds no evidence to support the Veteran's assertion his preexisting left knee disability increased in severity during service.  

As the Veteran also reports subsequent in-service injury, direct service connection will also be considered.  He reports pain and swelling during basic training; a twisting injury; and soreness and swelling in Vietnam.  He reported variously that he was treated twice or three or four times in service with aspirin.  A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159.  However, as noted above, the most probative evidence, the contemporaneous medical evidence, does not show knee disability in service.  On September 1968 evaluation in service, the lower extremities were normal:  it was noted there was no weakness, deformity or limitation of motion of the left knee.  All tendons were intact and there was no evidence of a torn meniscus.  His separation examination established his left knee was normal at separation.  

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a "chronic disease" in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  The term "chronic disease," whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

There is no indication of treatment for the left knee until 2009, nearly 40 years following the Veteran's discharge from service.  The Veteran testified that after service he lived with his knee a long time until the pain got to the point where he "couldn't take it anymore."  Service connection for left knee arthritis on a presumptive basis is not warranted as arthritis was shown within one year of the Veteran's period of recognized service.  38 C.F.R. §§ 3.307, 3.309.  Likewise, there is no indication that the Veteran's current left knee problems are related to service.  The Board concludes, accordingly, that the preponderance of the evidence is against the claim for service connection for a left knee disability.  


A psychiatric disability, to include PTSD 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evaluation, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  

The Board notes that on July 13, 2010, VA published a final rule that amended its adjudication regulation governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.

The revisions add to the types of claims the VA will accept through credible lay testimony alone, as being sufficient to establish the occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  

38 C.F.R. § 3.304(f) previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to establish the occurrence of the claimed in-service stressor.  

VA later amended 38 C.F.R. § 3.304(f) to also authorize VA to accept the statements of Veterans who are former prisoners-of-war, as well as those with an in-service diagnosis of PTSD, as sufficient to establish occurrence of an in-service stressor if such statements are consistent with the places, types, and circumstances of service.

If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist , or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

In the present case, there is no dispute that the Veteran has a current, acquired psychiatric disability.  The medical records clearly reflect multiple diagnoses of PTSD and/or major depressive disorder.  The 2010 VA examiner noted that the Veteran has symptoms of PTSD "that appear to be more consistent with his depression."

With respect to the claim for service connection for PTSD, the record shows he was a wheel vehicle mechanic in Vietnam.  Information from the JSRRC appears to support a finding the Veteran's unit received mortar attacks on two occasions in February 1968.  The Board finds, there, that a stressor has been verified.  

As to the nexus, or link, between the Veteran's currently shown disability and service, the Vet Center records, including the February 2014 medical report, link the Veteran's diagnosis of PTSD to service in Vietnam.  Although the record contains other, unfavorable medical opinions, including from two VA examiners, neither of those opinions is any more probative than that obtained from the Vet Center in February 2014.

It light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for a psychiatric disability (diagnosed as PTSD and/or major depressive disorder) have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).

By this decision, the Board is granting service connection for all of the Veteran's current psychiatric symptomatology.  As such, this decision represents a full grant of the benefits sought on appeal with respect to psychiatric impairment.


ORDER

Service connection for a left knee disability is denied.

Service connection for an acquired psychiatric disability (diagnosed as PTSD and/or major depressive disorder) is granted.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


